People v Braswell (2020 NY Slip Op 01925)





People v Braswell


2020 NY Slip Op 01925


Decided on March 18, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 18, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
HECTOR D. LASALLE
ANGELA G. IANNACCI, JJ.


2018-03028
 (Ind. No. 2494-15)

[*1]The People of the State of New York, respondent,
vWayne Braswell, appellant.


Laurette D. Mulry, Riverhead, NY (Felice B. Milani of counsel), for appellant.
Timothy D. Sini, District Attorney, Riverhead, NY (Elizabeth Miller of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Richard Ambro, J.), rendered January 20, 2017, convicting him of assault in the second degree, criminal obstruction of breathing or blood circulation, and menacing in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that his plea was not knowingly, voluntarily, and intelligently entered because the County Court failed to advise him, at the time of his plea, of the terms of an order of protection to be issued in favor of his wife is unpreserved for appellate review (see CPL 470.05[2]), and in any event, without merit (see People v Valentin, 175 AD3d 1569; People v Margillo, 69 AD3d 655).
The defendant's remaining contention is without merit.
BALKIN, J.P., AUSTIN, LASALLE and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court